Citation Nr: 0600212	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  98-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, to include cataracts.

2.  Entitlement to service connection for a left eye 
disorder, to include cataracts.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying the veteran entitlement to service 
connection for a bilateral eye disorder.

This case was previously before the Board in January 2001 and 
April 2004, at which time the Board remanded the claims to 
the RO for further development and consideration.  The RO 
completed the development requested, continued to deny the 
claims, and returned the case to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's right eye disorder, including 
cataracts, is causally or etiologically related to his 
service in the military.   

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a left eye disorder, 
including cataracts, during or as a result of his service in 
the military.




CONCLUSION OF LAW

1.  The veteran's right eye disorder, including cataracts, 
was not incurred or aggravated during his active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2005).

2.  The veteran's left eye disorder, including cataracts, 
also was not incurred or aggravated during his active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words." See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In the case at hand, the veteran was sent a VCAA letter in 
April 2004, explaining the type of evidence required to 
substantiate his claims for service connection.  The letter 
also indicated what evidence he was responsible for obtaining 
and what VA had done and would do in helping him obtain 
supporting evidence.  There was no specific mention, per se, 
of the "fourth element" discussed in Pelegrini II, but the 
letter nonetheless explained that he should identify and/or 
submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.  Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The VCAA notice, in April 2004, was after the RO's 
adjudication of the veteran's claims of service connection 
for bilateral eye disorders in November 1996.  So this did 
not comply with the requirement that VCAA notice precede the 
initial RO adjudication.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  Here, 
the April 2004 VCAA notice provided the veteran with ample 
opportunity to respond before his appeal was recertified to 
the Board in June 2005.  He was afforded a VA examination in 
December 2004, VA medical records were obtained, and private 
medical records were also obtained, all of which the RO 
considered prior to issuing the April 2005 supplemental 
statement of the case (SSOC).  And, he has not otherwise 
indicated he has any additional relevant evidence to submit 
or which needs to be obtained.  So under these circumstances, 
the Board finds that he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice."  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini, 18 Vet. App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's April 1965 Report of Medical History for 
purposes of enlistment indicates that the veteran denied 
experiencing any eye trouble or wearing glasses.  The 
contemporaneous Report of Medical Examination indicates that 
a clinical ophthalmoscopic examination was normal, as was an 
evaluation of the veteran's pupils, visual acuity and 
refraction, and ocular motility.  His near and distance 
vision was 20/70 for the right eye and 20/40 for the left 
eye.  He was noted as having defective vision.  

In March 1969, the veteran was seen for a spectacle 
prescription.  An ophthalmoscopic examination was essentially 
negative.

His May 1969 Report of Medical Examination for purposes of 
separation shows that a clinical ophthalmoscopic examination 
was normal.  Clinical evaluations of the veteran's pupils, 
visual acuity and refraction, and ocular motility were also 
normal.  His distance vision was noted as 20/30 in the right 
eye and 20/50 in the left eye.  

March 1975 to June 1978 treatment records from N. Krell, M.D. 
show that the veteran complained of blurred vision and 
problems with sunlight.  Following examination, the diagnosis 
was early cataracts, for which he underwent surgery by Dr. 
Dickerson in November 1975.

Private medical records from B. W. Atlas, M.D., dated March 
1992 through February 1995, indicate that the veteran had a 
history of bilateral extracapsular cataract extractions, 
bilateral secondary intraocular lens implantations, and a 
repositioning of the right eye implant.  Dr. Atlas noted that 
the veteran wore aphakic spectacles prior to the 
implantations, with good aphakic visual acuity, which he did 
not recover subsequent to the implantations. The records also 
indicate that he had severe glaucoma of the right eye.

Treatment records and reports from J. Valone, Jr., M.D., 
dated February 1994 through September 1994, show that the 
veteran required repeat corneal transplantation in the right 
eye.  A February 1994 evaluation report shows diagnoses of 
status-post cataract extraction and anterior chamber 
intraocular lens (ACIOL) placement bilaterally; status-post 
ACIOL exchange, penetrating keratoplasty and Molteno valve 
placement of the right eye; hypotony of the right eye; 
lattice degeneration of the left eye; venous statis 
retinopathy of both eyes, cystic macular edema with modest 
visual acuity deficit of the left eye.  He had mildly 
decreased visual acuity of the left eye, but increased cystic 
macular edema in March 1994.  He had controlled retinal 
disease and glaucoma of the right eye in September 1994.   

The veteran was first afforded a VA examination in connection 
with his claims for service connection in September 1996.  
According to that report, the veteran related that he first 
developed cataracts while in his 20s, and that he was status-
post cataract extraction, which left him aphakic bilaterally.  
He also reported that he had good visual acuity with 
spectacles for many years, but that he then underwent 
intraocular lens implants bilaterally.  The right eye 
intraocular implant caused corneal decompensation, requiring 
a corneal transplant with intraocular lens exchange times two 
and a Molteno valve placement.  Following an examination, the 
diagnosis was early cataract formation with successful 
cataract removal bilaterally.  The VA examiner noted that the 
veteran's subsequent implantation of an intraocular lens in 
the right eye was complicated by lens dislocation with 
probable corneal decompensation, and that the subsequent 
corneal transplantation was complicated by rejection and 
glaucoma.  The veteran was legally blind in the right eye 
with hand motion vision and poor visual field.  His left eye 
visual field was normal, but his visual acuity in the left 
eye was decreased, probably due to his decentered intraocular 
lens and possible residual from aphakic cystoid macular 
edema.

Treatment records from J. D. Sheppard, M.D., dated February 
1995 through March 2001, indicate that the veteran had a 
history of corneal edema, corneal transplant rejection, 
blindness, status-post Molteno valve for glaucoma, chronic 
angle closure glaucoma, status-post corneal transplant 
secondary to lens implant and anterior vitrectomy, peripheral 
anterior synechia, posterior synechia, filamentary keratitis, 
keratitis sicca, and optic atrophy due to glaucoma of the 
right eye.  His left eye vision was stable, although he had 
an inferior conjunctival abrasion of the left eye in August 
1995.

An October 1997 statement by L. C. indicates that he knew the 
veteran for his entire life and that the veteran did not have 
a problem with his eyesight prior to or during his military 
service.

A July 1998 letter from Dr. Sheppard states that he first 
treated the veteran in April 1992, subsequent to several 
prior cataract surgeries, including intracapsular cataract 
extraction and intraocular lenses.  He subsequently incurred 
right cornea decompensation, requiring a corneal 
transplantation and Molteno valve glaucoma therapy.  His 
right eye was legally blind, but his left eye was stable.  
Dr. Sheppard noted that the veteran related that he came into 
contact with chemicals during his military service, but that 
it was difficult to relate the chemical exposure to the 
problems that occurred beginning in 1992.  He opined that, 
[d]epending on the nature of the chemicals, it may be 
possible to infer that the cataracts resulted, although proof 
of this would be extremely difficult."

April 1992 to August 2000 treatment notes from Dr. Dickerson 
show that the veteran had a history of cataract removal.  He 
complained of photophobia and decreased visual acuity in the 
right eye in April 1992.  There was no history of glaucoma at 
that time.  He was subsequently diagnosed with glaucoma and 
macular edema of the right eye, as well as bullous 
keratopathy.  He also had corneal thickening of the eyes, 
right worse than left.  In December 1993, his problems were 
noted as including optic atrophy secondary to glaucoma, 
intractable glaucoma, herpetic keratitis, status-post 
transplant for pseudophakic bullous keratopathy and Ugh 
syndrome, photophobia, persistent filamentary keratitis of 
the right eye, and chronic papillary conjunctivitis and 
blepharitis.

The veteran was afforded another VA examination in August 
2001.  The report of that examination indicates that the 
veteran related his ocular history of cataract extraction, 
intraocular lens implantation, corneal transplants, and 
glaucoma.  The veteran denied a history of ocular trauma, but 
related that he was exposed to irritating materials while 
serving in Vietnam.  He denied any related pulmonary or 
dermatological problems.  He also denied a family history of 
cataracts.  The veteran asserted that he had 20/20 vision at 
entrance into service, which decreased by his discharge.  The 
VA examiner noted the veteran's service medical records and 
initial ophthalmologist's treatment records were unavailable, 
but that the veteran reported seeking treatment for vision 
problems shortly after discharge.  Following an evaluation, 
the VA examiner noted that there was no specific point of 
acute exposure to toxic materials, which usually involved the 
lungs and skin.  However, the VA examiner concluded that it 
was more likely than not that cataracts developed during his 
period of active duty.  The VA examiner based his opinion on 
the veteran's reported history of having sought treatment for 
his eyes and received glasses within a few years of his 
discharge from service, followed by being diagnosed with 
cataracts so severe that he could not drive.  The VA examiner 
also noted that the veteran's ophthalmologist would not have 
performed surgery unless there was a very significant 
reduction in visual acuity.  The VA examiner concluded that 
it was more likely than not that the veteran had bilateral 
cataracts, which developed while he was on active duty, but 
that the cause of the cataracts would probably remain 
unknown.  The VA examiner noted that cataracts were known to 
develop in young people without an indication as to cause, 
but that toxic or radiation exposure was an extremely 
unlikely cause.  

VA medical records dated March 2002 to December 2002 show 
that the veteran was diagnosed with early pseudophakic 
bullous keratopathy and peripheral retinal changes of the 
left eye and failed right eye corneal graft in March 2002.  
June and November 2002 records show a diagnosis of chronic 
open angle glaucoma.  Treatment records show that the veteran 
denied a history of injury or family history of glaucoma or 
blindness. 

Treatment records and reports from Dr. Sheppard, dated 2001 
through 2004, show that the veteran had bilateral glaucoma, 
controlled in the left eye, and right eye blindness.  He also 
had left eye corneal edema and severe keratopathy of the 
right eye.  

The veteran was most recently afforded a VA examination in 
December 2004.  The report of that examination shows that the 
veteran reported a history of lens removal from the eyes by 
Dr. Dickerson in the 1970s.  He also reported that, during 
his service, he worked on a hatch team moving freight and 
worked on a crane, wherein his eyes were exposed to 
chemicals.  He related that he was 20/20 bilaterally at his 
entrance into service, but that his vision began worsening 
during his service, thus requiring him to get glasses and use 
eye drops.  He also related that he was aphakic after his 
surgeries, and that he received implants in the 1990s, so he 
would not need glasses, but his right cornea got cloudy and 
he had 2 failed corneal transplants of the right eye and a 
valve put in his right eye.  His left cornea did not reject 
the implant.  Subsequent to an examination and a review of 
the veteran's file for an ocular history, the VA examiner 
noted that the veteran had numerous surgical procedures, 
beginning with lens removal from the eyes and followed by 
intraocular lens implantation.  Following these procedures, 
there was a lot of inflammation in his eyes, requiring 
additional treatment, which the VA examiner summarized.  The 
VA examiner also noted that the veteran's service medical 
records showed a best corrected vision of 20/30 right eye and 
20/40 left eye and did not show any history of reduced 
visions or eye examinations describing eye health 
assessments.  The VA examiner noted the veteran's report of a 
history of multiple chemical exposures and exposure to dust 
and debris while in the military, but concluded that it was 
highly unlikely that these exposures could have contributed 
to any disorder of the lens in the eyes such that 
extracapsular cataract extractions, of the type that the 
veteran underwent in the 1970s, would be required.  

There is no persuasive medical nexus evidence of record 
indicating the veteran's right and left eye disorders, 
including cataracts, resulted from his military service, 
including any chemical exposure therein.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  While the Board acknowledges 
he was prescribed spectacles for decreased vision during 
service, the medical evidence of record indicates this was a 
normal progression of his already defective vision.   See 
38 C.F.R. §§ 3.303(c), (refractive error is considered a 
congenital or developmental defect, so it is not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of 
law).  The only possible exception is if there is probative 
evidence of additional disability due to aggravation by 
superimposed disease or injury.  However, the medical 
evidence of record does not demonstrate that the veteran's 
vision worsened as a result of an injury, including the 
chemical exposure alleged by the veteran.  See Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-99 (Sept. 
2, 1999).  His service medical records, including the report 
of his separation examination, are entirely unremarkable for 
evidence of any eye injuries or treatment for any sort of 
chemical exposure.  See 38 C.F.R. § 3.303(b) (isolated 
findings are insufficient to establish chronicity).  There 
also is no objective evidence of continuity of symptomatology 
during the years following his discharge from service and his 
treatment for early cataracts in 1975.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  

More importantly, the December 2004 VA examiner found that 
there is no relationship between the veteran's current right 
and left eye disorders and his military service - as there 
was no evidence of any chemical exposure or eye health 
assessments during the veteran's military service.  The 
December 2004 VA examiner also found that an irritation of 
the ocular surface by chemicals or debris would not 
contribute to eye disorders so severe that a cataract 
extraction would be deemed necessary.  This VA examiner's 
opinion has significant probative weight since the VA 
examiner not only considered the veteran's assertions and 
medical records, but also undertook a comprehensive clinical 
examination of him.  So this opinion has the proper 
factual foundation and is not predicated on unestablished 
facts or mere allegations.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Likewise, the 
August 2001 VA examiner and the July 1998 opinion from Dr. 
Sheppard both agree with the December 2004 VA examiner that a 
chemical exposure was not likely related to the veteran's 
current eye disorders or his previous history of cataracts, 
and that such an opinion associating the two events would be 
based on speculation, at best.  Consequently, there currently 
is no persuasive medical nexus evidence of record indicating 
the veteran developed right and left eye disorders during or 
as a result of his service in the military.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The Board acknowledges the August 2001 VA examiner's opinion 
that the veteran's cataracts developed during his service in 
the military.  However, the August 2001 VA examiner's opinion 
is flawed, since he based his conclusory generalization on 
the veteran's own unsubstantiated assertions and history.  
The VA examiner acknowledged that he relied solely on the 
history and information as recounted by the veteran, and that 
the veteran's service medical records were not associated 
with the file.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence to establish entitlement to service 
connection).

So, in short, the only evidence suggesting the veteran's 
right and left eye disorders are related to his service in 
the military comes from him, personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of these conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  So the 
preponderance of the evidence is against the claims, meaning 
the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claims, so they must be denied.  38 C.F.R. 
§ 3.102.


ORDER

Service connection for a right eye disorder, including 
cataracts, is denied.

Service connection for a left eye disorder, including 
cataracts, is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


